Appeal by the defendant from two judgments of the Supreme Court, Queens County (Leahy, J.), both rendered May 31, 1978, convicting him of grand larceny in the third degree and fraudulent accosting, upon a jury verdict, under indictment No. 79/76, and of grand larceny in the third degree, upon his plea of guilty, under indictment No. 167/76, and imposing sentences.
Judgments affirmed.
With respect to his conviction after trial, the defendant’s claim that it was error to permit cross-examination of his alibi witness concerning her pretrial silence without a proper foundation having been laid (see, People v Dawson, 50 NY2d 311), has not been preserved for our review (see, People v Walker, 104 AD2d 573, 574-575). Similarly unpreserved is the defendant’s claim that the court’s charge on identification and alibi was erroneous (see, People v Harris, 107 AD2d 761). On the basis of this record, we find that an exercise of our interest of justice jurisdiction is unwarranted.
We agree with the defendant’s assigned counsel that there are no nonfrivolous issues that could be raised with respect to the defendant’s plea of guilty under indictment No. 167/76. Counsel’s application for leave to withdraw as counsel with regard to this indictment is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonza*336lez, 47 NY2d 606). Brown, J. P., Niehoff, Rubin and Kunzeman, JJ., concur.